Filed 3/24/22 P. v. Beteta CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                         A163144
 v.
 JOSE NAPOLEON BETETA,                                                   (Alameda County
                                                                         Super. Ct. No. H43032A)
             Defendant and Appellant.


                                        MEMORANDUM OPINION1
         In 2008, defendant Jose Napoleon Beteta was convicted of first degree
murder, with a special circumstance that the murder was committed during
the course of a robbery.2 He was 25 years old at the time of the offense, and
he was sentenced to life without the possibility of parole (LWOP). His
conviction has long been final, and it is not at issue in the cause before us.
(See People v. Beteta (Apr. 29, 2009, A121059) [nonpub. opn].)
         What is at issue is whether the trial court correctly determined that
Beteta was not entitled to a “Franklin proceeding,” which allows young



        We resolve this cause by memorandum opinion in accordance with
         1

California Standards of Judicial Administration, section 8.1.
      2 Beteta’s conviction and special circumstance determination were

based on Penal Code sections 187, subdivision (a), and 190.2, subdivision
(a)(17)(A). All statutory citations are to the Penal Code.

                                                               1
offenders to develop a post-judgment record for use in future parole hearings.
(See People v. Franklin (2016) 63 Cal.4th 261, 284.) Under existing law,
offenders who have LWOP sentences and who were over the age of 18 at the
time of their offense will not become eligible for parole. (See § 3051,
subd. (h).) But offenders who have LWOP sentences and who were 18 or
younger at the time of their offense will become eligible for parole—
notwithstanding their LWOP sentence—after 15, 20, or 25 years of
incarceration, depending on the nature of their underlying offense. (See
§ 3051, subd. (b).)3 Because this latter category of offenders will eventually
be eligible for parole, they have an interest in developing a post-judgment
record to document information about “youth-related factors, such as [the
offender’s] cognitive ability, character, and social and family background.”
(Franklin, at p. 269.) This information may prove useful when these
offenders become parole eligible because the parole board “shall give great
weight to the diminished culpability of juveniles as compared to adults, the
hallmark features of youth, and any subsequent growth and increased
maturity of the prisoner.” (§ 4801, subd. (c).)
      The trial court here denied Beteta’s request for a Franklin proceeding
because Beteta was over 25 years old at the time of his offense and is
therefore ineligible for future parole consideration. On appeal, Beteta
contends that under equal protection principles he should be entitled to the
same opportunity for a Franklin proceeding as is afforded to juvenile
offenders with LWOP sentences who were 18 or under at the time of their
offenses.



      3Section 3051 was passed “[i]n response to a series of decisions
addressing Eighth Amendment limitations on juvenile sentencing.” (People v.
Sands (2021) 70 Cal.App.5th 193, 197 (Sands).)

                                        2
      We begin with a procedural issue. The Attorney General insists that
we must dismiss this appeal because Beteta’s equal protection claim may be
resolved only by way of a petition for habeas corpus. He accepts that a young
offender who has a final LWOP conviction and who is statutorily eligible for a
future parole consideration—i.e., who is 18 years old or younger—is not
required to seek a Franklin proceeding by way of a petition for habeas corpus.
He recognizes that such an offender can move for a Franklin proceeding
under section 1203.01 and can appeal from the resulting order. (See In re
Cook (2019) 7 Cal.5th 439, 452.) But he contends that a defendant, like
Beteta, who has a final LWOP conviction but lacks “the necessary
prerequisite of ‘establish[ing] [their] entitlement’ ” to a Franklin proceeding
may only bring an equal protection challenge by way of a habeas petition.
      In a case almost directly on point, our colleagues in Division Five
rejected this contention. (Sands, supra, 70 Cal.App.5th at pp. 199–200.)
Sands explained, “A criminal defendant may appeal ‘[f]rom any order made
after judgment, affecting [their] substantial rights.’ (§ 1237, subd.
(b).) Cook and section 1203.01 create a substantial right for offenders to
obtain a Franklin record development hearing. Because the trial court
determined [the defendant] is ineligible for such a hearing, the trial court’s
order affected his substantial rights and is, therefore, appealable.” (Sands at
p. 200.) Sands pointed out, in our view reasonably, that the “more
cumbersome habeas corpus procedure would add no value to the process. It
would just add the same sort of unnecessary complications that led
the Cook court to permit an offender to proceed by a motion [under section
1203.01] rather than a habeas corpus petition.” (Sands at p. 202.)
      The Attorney General argues that “Sands’s approach goes
fundamentally awry because it pointedly ignores the legal distinction



                                        3
between a legislatively authorized, limited postjudgment proceeding for the
purpose of record-preservation, which does not disturb the underlying
judgment, and an equal protection challenge to section 3051 that directly
attacks the underlying final LWOP judgment.”
      We need not delve too deeply into the debate or decide whether a
habeas petition is the exclusive remedy for a defendant in Beteta’s position,
because we exercise our discretion in the interest of judicial economy to
construe Beteta’s appeal to be such a petition. (See People v. Byron (2009)
170 Cal.App.4th 657, 666 [treating untimely appeal as a writ of habeas
corpus in the interests of judicial economy]; People v. Segura (2008)
44 Cal.4th 921, 928, fn. 4 [treating appeal from a non-appealable order
denying request to reduce sentence as a petition for writ of habeas corpus in
the interest of judicial economy].)
      We therefore turn to Beteta’s equal protection claim, an issue we
review de novo. (Samples v. Brown (2007) 146 Cal.App.4th 787, 799.) The
Attorney General first claims that Beteta forfeited the claim by not raising it
in the trial court at the time he petitioned for the Franklin proceeding. Even
though the issue presents a pure question of law, he contends that we should
decline to excuse the forfeiture because Beteta “has the ability to raise his
challenge . . . directly by way of a way of a petition for writ of habeas corpus.”
(See In re Sheena K. (2007) 40 Cal.4th 875, 887 & fn. 7.) Since we have
construed Beteta’s appeal to be such a petition, we will proceed consider the
claim. We nonetheless reject it on its merit.
      Beteta contends that “there is not a rational basis for distinguishing
between a juvenile offender, under 18, and a youthful offender, 18 through
25, for the purpose of providing [a Franklin proceeding].” Sands, which was
decided about two months after Beteta initiated this appeal, considered and



                                        4
rejected an almost identical argument. Other courts have reached the same
conclusion. (See, e.g., In re Murray (2021) 68 Cal.App.5th 456, 458; People v.
Acosta (2021) 60 Cal.App.5th 769, 779–780.) We agree with and adopt
Sands’s thoughtful analysis.
      “Equal protection ensures that the government does not treat one
group of people ‘unequally’ in comparison to other groups with similar
characteristics ‘without some justification.’ [Citation.] First, we consider
whether ‘ “the state has adopted a classification that affects two or more
similarly situated groups in an unequal manner.” ’ [Citation.] The groups
need not be similar in all respects but must be similarly situated for the
purposes of the challenged law. [Citation.] Second, if two similarly situated
groups have been identified and no suspect class or fundamental rights are at
issue, we must decide whether there is any rational basis to support treating
the groups differently.” (Sands, supra, 70 Cal.App.5th at p. 202.)
      As did the court in Sands, we will assume without deciding that the
first prong of the test is met. We will assume, in other words, that offenders
who have an LWOP sentence and who were between 19 and 26 years old at
the time of their offense are similarly situated with offenders who have an
LWOP sentence and who were 18 or younger at the time of their offense.
(Sands, supra, 70 Cal.App.5th at p. 203.)
      We nonetheless conclude, as did Sands, that the second prong of the
test is not met. “The rational basis test sets a very high bar. The
Legislature’s classifications are presumed to be rational. [Citation.] A
challenger must demonstrate there is no conceivable rational basis for them.
[Citation.] We must accept any plausible rational basis without questioning
its wisdom, logic, persuasiveness, or fairness, and regardless of whether the
Legislature ever articulated it.” (Sands, supra, 70 Cal.App.5th at pp. 203–



                                       5
204.) “The Legislature had a rational basis to distinguish between offenders
with the same sentence (life without parole) based on their age. For juvenile
offenders, such a sentence may violate the Eighth Amendment. [Citations.]
But the same sentence does not violate the Eighth Amendment when
imposed on an adult, even an adult under the age of 26.” (Sands, supra,
70 Cal.App.5th at p. 204.) “The age of 18 is the point where society draws the
line for many purposes between childhood and adulthood.” (Roper v.
Simmons (2005) 543 U.S. 551, 574.)
      Some appellate jurists have urged the Legislature to revisit
section 3051, subdivision (h), and to consider affording the possibility of
parole to youthful offenders with LWOP sentence who were over 18 years old
at the time of their offense. (See, e.g., In re Murray, surpa, 68 Cal.App.5th at
pp. 464–465.) Like them, however, we conclude that the line the Legislature
has drawn in section 3051 does not violate equal protection principles.
                                       III.
                                  DISPOSITION

      Beteta’s appeal, construed as a petition for a writ of habeas corpus, is
denied.




                                        6
                                          _________________________
                                          Humes, P.J.




WE CONCUR:




_________________________
Banke, J.




_________________________
East, J. *




*Judge of the Superior Court of the City and County of San Francisco,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


People v. Beteta A163144


                                      7